FILED
                             NOT FOR PUBLICATION                             MAY 21 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE LUIS AGUIRRE,                               No. 13-72832

               Petitioner,                       Agency No. A088-965-089

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

       Jose Luis Aguirre, a native and citizen of El Salvador, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying his motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen. Avagyan v. Holder, 646
F.3d 672, 674 (9th Cir. 2011). We deny the petition for review.

      The agency did not abuse its discretion by denying as untimely Aguirre’s

motion to reopen where he filed the motion approximately two years after issuance

of his order of removal in absentia, see 8 C.F.R. § 1003.23(b)(4)(ii), and failed to

demonstrate the due diligence necessary to warrant equitable tolling of the filing

deadline, see Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003) (equitable

tolling is available “when a petitioner is prevented from filing because of

deception, fraud, or error, as long as the petitioner acts with due diligence in

discovering the deception, fraud, or error”); Avagyan, 646 F.3d at 679 (diligence

requires petitioner to “take reasonable steps to investigate [any] suspected fraud”

or make “reasonable efforts to pursue relief”).

      In light of this disposition, we need not reach Aguirre’s remaining

contentions regarding ineffective assistance of counsel. See Mendez-Alcaraz v.

Gonzales, 464 F.3d 842, 844 (9th Cir. 2006) (declining to reach nondispositive

challenges to a BIA order).

      PETITION FOR REVIEW DENIED.




                                           2                                       13-72832